                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                           CIVIL ACTION NO. 1:19-CV-189-DCK

 TAMEKA WELCH,                                        )
                                                      )
                        Plaintiff,                    )
                                                      )    ORDER
     v.                                               )
                                                      )
 ANDREW SAUL,                                         )
 Commissioner of Social Security,                     )
                                                      )
                        Defendant.                    )
                                                      )

          THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Motion For Summary

Judgment” (Document No. 12) and “Defendant’s Motion For Summary Judgment” (Document

No. 17). The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. §

636(c), and these motions are ripe for disposition. After careful consideration of the written

arguments, the administrative record, and applicable authority, the undersigned will direct that

Plaintiff’s “Motion For Summary Judgment” be denied; that “Defendant’s Motion For Summary

Judgment” be granted; and that the Commissioner’s decision be affirmed.

                                         I.     BACKGROUND

          Plaintiff Tameka Welch (“Plaintiff”), through counsel, seeks judicial review of an

unfavorable administrative decision on her application for supplemental security income.

(Document No. 1); see also (Document No. 14, p. 1; Document No. 18, p. 1). On or about

February 14, 2015, Plaintiff filed an application for a period of disability and disability insurance

benefits (“DIB”) under Title XVI of the Social Security Act, alleging an inability to work due to a

disabling condition beginning February 1, 2015. (Transcript of the Record of Proceedings (“Tr.”)

1, 13, 95, 177). The Commissioner of Social Security (the “Commissioner” or “Defendant”)




           Case 1:19-cv-00189-DCK Document 19 Filed 08/10/20 Page 1 of 15
denied Plaintiff’s application initially on November 6, 2015, and again after reconsideration on

March 10, 2016. (Tr. 13, 116, 119). In its “Notice of Reconsideration,” the Social Security

Administration (“SSA”) included the following explanation of its decision:

               The medical evidence shows that you have health issues and your
               conditions result in some limitations in your ability to perform work
               related activities; however, we have determined that your condition
               is not severe enough to meet the disability requirements at this time.
               We do not have sufficient vocational information to determine
               whether you can perform any of your past relevant work. However,
               based on the evidence in file, we have determined that you can adjust
               to other work.

(Tr. 119).

       Plaintiff filed a timely written request for a hearing on March 18, 2016. (Tr. 13, 123). On

July 3, 2018, Plaintiff appeared and testified at a hearing before Administrative Law Judge Darrell

Fun (the “ALJ”). (Tr. 13, 35-94). In addition, Larry Littlejohn, Plaintiff’s uncle, Deauna

Froneberger, a vocational expert (“VE”), and Hannah Davies, Plaintiff’s attorney, appeared at the

hearing. Id.

       The ALJ issued an unfavorable decision on August 23, 2018, denying Plaintiff’s claim.

(Tr. 10-12, 13-30). On September 5, 2018, Plaintiff filed a request for review of the ALJ’s

decision, which was denied by the Appeals Council on April 18, 2019. (Tr. 1-3). The ALJ

decision became the final decision of the Commissioner when the Appeals Council denied

Plaintiff’s review request. (Tr. 1).

       Plaintiff’s “Complaint” seeking a reversal of the ALJ’s determination was filed in this

Court on June 13, 2019. (Document No. 1). On September 4, 2019, the parties consented to

Magistrate Judge jurisdiction in this matter. (Document No. 9).

       Plaintiff’s “Motion For Summary Judgment” (Document No. 12) and “Plaintiff’s

Memorandum In Support Of Motion For Summary Judgment” (Document No. 14) were filed on

                                                   2

         Case 1:19-cv-00189-DCK Document 19 Filed 08/10/20 Page 2 of 15
December 4, 2019; and the “Defendant’s Motion For Summary Judgment” (Document No. 17)

and “Memorandum In Support Of Defendant’s Motion For Summary Judgment” (Document No.

18) were filed on March 4, 2020. Plaintiff declined to file a reply brief, and the time to do so has

lapsed. See Local Rule 7.2 (e).

         Based on the foregoing, the pending motions are now ripe for review and disposition.

                                    II.    STANDARD OF REVIEW

         The Social Security Act, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court’s review

of a final decision of the Commissioner to: (1) whether substantial evidence supports the

Commissioner’s decision; and (2) whether the Commissioner applied the correct legal standards.

Richardson v. Perales, 402 U.S. 389, 390 (1971); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir.

1990).

         The Fourth Circuit has made clear that it is not for a reviewing court to re-weigh the

evidence or to substitute its judgment for that of the Commissioner – so long as that decision is

supported by substantial evidence. Hays, 907 F.2d at 1456 (4th Cir. 1990); see also, Smith v.

Schweiker, 795 F.2d 343, 345 (4th Cir. 1986); Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir.

2012). “Substantial evidence has been defined as ‘more than a scintilla and [it] must do more than

create a suspicion of the existence of a fact to be established. It means such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.’” Smith v. Heckler, 782 F.2d

1176, 1179 (4th Cir. 1986) (quoting Perales, 402 U.S. at 401).

         Ultimately, it is the duty of the Commissioner, not the courts, to make findings of fact and

to resolve conflicts in the evidence. Hays, 907 F.2d at 1456; King v. Califano, 599 F.2d 597, 599

(4th Cir. 1979) (“This court does not find facts or try the case de novo when reviewing disability

determinations.”); Seacrist v. Weinberger, 538 F.2d 1054, 1056-57 (4th Cir. 1976) (“We note that



                                                    3

          Case 1:19-cv-00189-DCK Document 19 Filed 08/10/20 Page 3 of 15
it is the responsibility of the [Commissioner] and not the courts to reconcile inconsistences in the

medical evidence, and that it is the claimant who bears the risk of nonpersuasion.”). Indeed, so

long as the Commissioner’s decision is supported by substantial evidence, it must be affirmed even

if the reviewing court disagrees with the final outcome. Lester v. Schweiker, 683 F.2d 838, 841

(4th Cir. 1982).

                                             III.     DISCUSSION

        The question before the ALJ was whether Plaintiff was under a “disability” as that term of

art is defined for Social Security purposes, at any time between February 24, 2015, and the date of

his decision.1 (Tr. 30). To establish entitlement to benefits, Plaintiff has the burden of proving

that she was disabled within the meaning of the Social Security Act. Bowen v. Yuckert, 482 U.S.

137, 146 n.5 (1987).

        The Social Security Administration has established a five-step sequential evaluation

process for determining if a person is disabled. 20 C.F.R. § 404.1520(a). The five steps are:

                (1)      whether claimant is engaged in substantial gainful activity -
                         if yes, not disabled;

                (2)      whether claimant has a severe medically determinable
                         physical or mental impairment, or combination of
                         impairments that meet the duration requirement in §
                         404.1509 - if no, not disabled;

                (3)      whether claimant has an impairment or combination of
                         impairments that meets or medically equals one of the
                         listings in appendix 1, and meets the duration requirement -
                         if yes, disabled;




1
  Under the Social Security Act, 42 U.S.C. § 301, the term “disability” is defined as an: inability to engage
in any substantial gainful activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995) (quoting 42 U.S.C.
§ 423(d)(1)(A)).
                                                       4

         Case 1:19-cv-00189-DCK Document 19 Filed 08/10/20 Page 4 of 15
                (4)     whether claimant has the residual functional capacity
                        (“RFC”) to perform her/his past relevant work - if yes, not
                        disabled; and

                (5)     whether considering claimant’s RFC, age, education, and
                        work experience he/she can make an adjustment to other
                        work - if yes, not disabled.

20 C.F.R. § 404.1520(a)(4)(i-v).

        The burden of production and proof rests with the claimant during the first four steps; if

claimant is able to carry this burden, then the burden shifts to the Commissioner at the fifth step to

show that work the claimant could perform is available in the national economy. Pass, 65 F.3d at

1203. In this case, the ALJ determined at the fifth step that Plaintiff was not disabled. (Tr. 29-

30).

        First, the ALJ determined that Plaintiff had not engaged in any substantial gainful activity

since February 24, 2015, her alleged disability onset date. (Tr. 15). At the second step, the ALJ

found that asthma, obesity, post-traumatic stress disorder, schizoaffective disorder, depression

with psychotic features, anxiety, and polysubstance abuse were severe impairments.2 (Tr. 15). At

the third step, the ALJ determined that Plaintiff did not have an impairment or combination of

impairments that met or medically equaled one of the impairments listed in 20 C.F.R. 404, Subpart

P, Appendix 1. (Tr. 18).

        Next, the ALJ assessed Plaintiff’s RFC and found that she retained the capacity to perform

medium work activity, with the following limitations:

                she must avoid exposure to intoxicants, such as pharmaceuticals or
                alcohol, in the work setting, due to her history of substance abuse;
                she must avoid concentrated exposure to dust, odors, flumes or other
                pulmonary irritants in her working environments due to possible


2
  The determination at the second step as to whether an impairment is “severe” under the regulations is a
de minimis test, intended to weed out clearly unmeritorious claims at an early stage. See Bowen v. Yuckert,
482 U.S. 137 (1987).
                                                      5

         Case 1:19-cv-00189-DCK Document 19 Filed 08/10/20 Page 5 of 15
                asthma exacerbation; she is restricted to jobs performing the simple,
                routine, repetitive tasks of unskilled work, but at a non-production
                pace and not in tandem tasks; she is able to respond appropriately
                to supervision, and is limited to only frequent interaction with co-
                workers and no more than occasional interaction with the public.
                Further, she is able to understand, remember and follow simple
                instructions and can adapt to simple and routine changes in work
                setting; she is restricted from any exposure to work situations
                involving violent conflict or crisis intervention. Finally, she is
                further limited to jobs that will permit her to be off task no more
                than 10% of the workday, in addition to normal breaks, due to side
                effects of medication, and that will permit her to have no more than
                one unscheduled absence from work each month.

(Tr. 21). In making his finding, the ALJ stated that he “considered all symptoms and the extent to

which these symptoms can reasonably be accepted as consistent with the objective medical

evidence and other evidence, based on the requirements of 20 CFR 416.929 and SSR 16-3p. The

undersigned has also considered opinion evidence in accordance with the requirements of 20 CFR

416.927.” Id.

       At the fourth step, the ALJ held that Plaintiff could not perform her past relevant work

because she has no past relevant work. (Tr. 28). At the fifth and final step, the ALJ concluded

based on the testimony of the VE and “considering the claimant’s age, education, work experience,

and residual functional capacity” that jobs existed in significant numbers in the national economy

that Plaintiff could perform. (Tr. 29). Specifically, the VE testified that according to the factors

given by the ALJ, occupations claimant could perform included a kitchen helper, a stores laborer,

and a laundry laborer. (Tr. 29). Therefore, the ALJ concluded that Plaintiff was not under a

“disability,” as defined by the Social Security Act, at any time between February 24, 2015, and the

date of his decision, August 23, 2018. (Tr. 30).

       Plaintiff on appeal to this Court alleges that the ALJ erred by: (1) failing to perform a

proper DAA analysis; (2) giving little weight to the medical opinion of Plaintiff’s treating nurse



                                                   6

         Case 1:19-cv-00189-DCK Document 19 Filed 08/10/20 Page 6 of 15
practitioner; and (3) in failing to explain Plaintiff’s RFC. (Document No. 14, pp. 4-15). The

undersigned will discuss each of these contentions in turn.

A.     DAA Analysis

       In the first assignment of error, Plaintiff argues that the ALJ failed to perform a proper

Drug Addiction and Alcoholism (“DAA”) analysis pursuant to Social Security Regulation

(“SSR”)13-2p. (Document No. 14, p. 5). Plaintiff contends that although the ALJ made “several

remarks indicating that he felt Ms. Welch’s conditions were manageable as long as she was not

using alcohol or marijuana, the ALJ failed to follow the correct procedure designed to properly

parse these issues out under law.” Id. at 6.

       Plaintiff asserts that an “ALJ is only supposed to consider the impact of DAA once he has

first determined whether the claimant would be disabled without considering the impact of DAA.”

Id. Plaintiff cites to an Eighth Circuit decision which held:

               Only after the ALJ has made an initial determination 1) that [the
               claimant] is disabled, 2) that drug or alcohol use is a concern, and 3)
               that substantial evidence on the record shows what limitations
               would remain in the absence of alcoholism or drug addition, may he
               then reach a conclusion on whether [the claimant’s] substance use
               disorders are a contributing factor material to the determination of
               disability. If this process proves indeterminate, an award of benefits
               must follow.

Id. (quoting Bruggemann v. Barnhart, 348 F.3d 689, 694 (8th Cir. 2003)); see also McGhee v.

Barnhart, 366 F.Supp.2d 379, 389 (W.D.Va. 2005) (“[A]n ALJ must first conduct the five-step

disability inquiry without considering the impact of alcoholism or drug addiction. If the ALJ finds

that the claimant is not disabled under the five-step inquiry, then the claimant is not entitled to

benefits and there would be no need to proceed with the analysis under 20 C.F.R. § 404.1535.”).

In the present case, Plaintiff contends that the ALJ did not “first determine[] whether the claimant




                                                   7

         Case 1:19-cv-00189-DCK Document 19 Filed 08/10/20 Page 7 of 15
would be disabled without considering the impact of the DAA” before undergoing a materiality

analysis. (Document No. 14, p. 6).

       Plaintiff additionally cited to multiple occasions where “the record reveals that Ms.

Welch’s significant mental symptoms persisted even where she was not using drugs or alcohol.”

Id. at 6-7. For instance, in February 2015, Dr. Koshes noted that, despite “staying clean and sober,"

Plaintiff had “ongoing issues with depression, felt confused and displayed in a flat affect.” Id. at

7. In May of 2016, Plaintiff was noted to have been sober for three months. At this time, Plaintiff’s

symptoms included “depressed mood, diminished interest, trouble sleeping, fatigue, low self-

worth, decreased appetite, trouble concentrating, restlessness and paranoid ideation.” Id. In

November of 2017, Plaintiff presented at the Phoenix Counseling Center and was admitted for

bipolar disorder, severe with psychotic features. Id. at 8. During this stay and “despite subsequent

abstinence from drugs and alcohol, she was still noted for racing thoughts, angry outbursts, rages

in which she would curse and throw things, nightmares and flashbacks of past abuse.” Id. Plaintiff

therefore asserted that “the ALJ’s conclusory finding that Ms. Welch’s mental health limitations

are not disabling as long as she abstains from marijuana and alcohol is not supported by the

record.” Id. at 9.

       In response, Defendant asserts “the ALJ properly considered Plaintiff’s polysubstance

abuse in deciding, per the five-step sequential evaluation, that Plaintiff was not disabled.”

(Document No. 18, p. 5). Defendant first argues that, per SSR 13-2p, “if the ALJ finds that the

claimant is not disabled, considering all impairments, including DAA, then the ALJ should deny

the claim.” Id. at 7. Defendant notes that if there is a finding of disability, then “we must then

determine whether the claimant would continue to be disabled if he or she stopped using drugs or




                                                   8

         Case 1:19-cv-00189-DCK Document 19 Filed 08/10/20 Page 8 of 15
alcohol; that is, we will determine whether DAA is ‘material’ to the finding that the claimant is

disabled.” Id. at 5 (citing SSR 13-2p).

       Defendant further points to an Eighth Circuit decision for the proposition that the ALJ may,

and indeed should, consider DAA-related impairments in the course of the applicable disability

evaluation as an initial matter:

               In Fastner [v. Barnhart, 324 F.3d 981 (8th Cir. 2003)], we affirmed
               the ALJ’s determination that even with the effects of alcoholism
               included, the claimant could not show disability. Fastner did not
               address what procedure is required when a claimant succeeds in the
               initial five steps. However, our holding today reaffirms our
               conclusion in Fastner that the proper approach requires the ALJ not
               to exclude the effects of substance use disorders until after a
               preliminary finding of disability has been reached.

(Document No. 18, p. 8) (quoting Brueggeman, 348 F.3d at 694 n.4).

       Defendant additionally contends that “it does not make sense for Plaintiff to argue that she

was harmed by the ALJ’s consideration of her polysubstance abuse.” (Document No. 18, p. 8).

The ALJ determined that the polysubstance abuse was a medically determinable and severe

impairment which limited her ability to do basic work activities. Id. Therefore, Defendant

asserted, “[i]t stands to reason, then, that the ALJ found Plaintiff to have been more limited

considering her polysubstance abuse than he would have done not considering her polysubstance

abuse, such that the ALJ’s consideration of Plaintiff’s polysubstance abuse, all else equal, was

favorable to Plaintiff.” Id.

       The undersigned agrees with Defendant that the ALJ did not err in considering Plaintiff’s

polysubstance abuse in his preliminary finding of disability. There is no requirement that an ALJ

first determine whether the claimant would be disabled without considering the impact of DAA.

See 42 U.S.C. § 423(d)(2)(C) (“An individual shall not be considered to be disabled . . . if

alcoholism or drug addiction would . . . be a contributing factor material to the Commissioner's

                                                  9

         Case 1:19-cv-00189-DCK Document 19 Filed 08/10/20 Page 9 of 15
determination that the individual is disabled.”). The relevant inquiry is “whether [the claimant's]

drug addiction or alcoholism is a contributing factor material to the determination of disability”

when there is a finding of disability and a medical history of substance abuse. 20. C.F.R. §

404.1535(a); see also McGhee, 366 F.Supp.2d at 389 (citing Bustamante v. Massanari, 262 F.3d

949, 955 (9th Cir. 2001); Drapeau v. Massanari, 255 F.3d 1211, 1213 (10th Cir. 2001)).

       Thus, the ALJ first conducts the five-step inquiry accounting for all the medical evidence.

See McGhee, 366 F.Supp.2d at 389. The subsequent inquiry into whether the claimant would still

be disabled absent the substance use occurs only if the ALJ determines that the claimant is disabled

and there is medical evidence of substance abuse. Id; see also Delk v. Colvin, 2015 WL 13021474,

at *7 (E.D.Va. Apr. 16, 2015). In this case, because the ALJ found, per the five-step sequential

evaluation, that Plaintiff was not disabled considering all impairments, including the DAA, there

was no need to proceed with the DAA analysis. (Tr. 30).

       Additionally, the ALJ did not find that Plaintiff would have been disabled, due to her

mental-health limitations, but for her use of alcohol and marijuana. Rather, the ALJ’s findings

pertain to Plaintiff’s mental impairments overall, not only to her polysubstance abuse. For

example, the ALJ found that “while claimant’s allegations of severe mental impairment are

partially credible, with consistent treatment and medical compliance, her mental functioning is

sufficiently improved to allow her to perform the simple, routine, repetitive tasks of unskilled

work.” (Tr. 27). The ALJ also noted that “treatment notes from Anchor Mental Health, show that

when the claimant was actively and consistently participating in mental health treatment, her

functioning was vastly improved.” (Tr. 25) (citing Tr. 567-645). As such, the undersigned is

persuaded that that the ALJ conducted an adequate DAA analysis.

B.     Opinion of Treating Nurse Practitioner



                                                  10

        Case 1:19-cv-00189-DCK Document 19 Filed 08/10/20 Page 10 of 15
        Next, Plaintiff contends that “[t]he ALJ failed to justify his assignment of only little weight

to the medical opinion of Ms. Welch’s treating nurse practitioner (“NP”) Ashley Triplett Navey

(“Navey”).” (Document No. 14, p. 9). On June 21, 2018, NP Navey issued an opinion regarding

Plaintiff’s mental health. Id. (citing Tr. 780-785). Among other limitations, NP Navey found that

Plaintiff:

               was unable to meet competitive standards in the following areas:
               remember work like procedures, carrying out instructions, sustain
               an ordinary work routine, work in coordination with or in proximity
               to others without being distracted by them, perform on a consistent
               basis without an unreasonable number and length of rest periods,
               accept instructions and respond appropriately to criticism from
               supervisors, deal with normal work stress and respond appropriately
               to changes.

(Document No. 14, p. 9). NP Navey additionally estimated that Plaintiff “would be off task 20%

percent or more of the workday” and that she “would miss about four days per month on average.”

Id. Furthermore, Plaintiff notes that failure to properly consider NP Navey’s findings is not a

harmless error; “[t]he VE testified that that several mental limitations the NP outlined are

disabling.” Id. at 14.

        Plaintiff argues that the ALJ erred by giving little weight to NP Navey’s opinion without

proper justification. Id. at 9. Plaintiff notes that the ALJ cited NP Navey’s status as a nurse

practitioner and not a medical doctor. Id. However, opinions from NPs are “important and must

be evaluated on key issues such as impairment severity and functional effects when assessing a

claimant’s limitations.” Id. at 11

        Plaintiff further argues that NP Navey’s assessment is indeed consistent with the medical

records and opinion evidence. Id. at 11-14. For example, Plaintiff cited to treatment records from

Dr. Shulka, who, in December of 2017, observed that Plaintiff “struggle[d] with agitation, anger,

very dysphoric mood, AHs [auditory hallucinations] and poor judgement.” Id. at 13 (citing Tr.

                                                    11

         Case 1:19-cv-00189-DCK Document 19 Filed 08/10/20 Page 11 of 15
749). Plaintiff further asserts that NP Navey’s findings of severe limitations are consistent with

Plaintiff’s regular volunteering at Adventure House. Plaintiff points out that Adventure House is

“not a place of competitive employment,” but rather it is “a daily activity program to rehabilitate

individuals with mental illness.” Id. In her role, Plaintiff performs front desk activities with

“someone sitting there continually teaching her the job.” Id.

       In response, Defendant contends that the ALJ properly considered NP Navey’s opinion.

First, Defendant asserts that “Ms. Navey was not an acceptable medical source.” (Document No.

18, p. 11) (citing 20 C.F.R. § 416.927(a)(1)) (“Medical opinions are statements from acceptable

medical sources that reflect judgements about the nature and severity of your impairment(s),

including your symptoms, diagnosis and prognosis, what you can still do despite your

impairment(s), and your physical restrictions.”).

       Next, Defendant notes that “Ms. Navey appears to have relied heavily on Plaintiff’s

subjective reports” and found “Plaintiff to have been at least seriously limited with respect to every

mental ability.” (Document No. 18, p. 11) (citing Tr. 27-28). However, Defendant contends that

NP Navey’s opinion sharply differs from the “generally positive notes from her therapy sessions.”

Id. at 14 (citing Tr. 26, 701, 703, 705). For example, therapy notes from 2015 opine that “Plaintiff

appeared to be physically and mentally stable.” Id. at 12 (citing Tr. 25, 574, 627, 641). Notes

from July 2016 indicate that Plaintiff “was fully oriented, had no symptoms of thought disorder or

psychosis.” Id. at 13 (citing Tr. 26). Defendant further cites therapy notes from March, April, and

September 2017 in which Plaintiff was “able to identify positive coping skills that she was using

to decrease her psychiatric symptoms.” Id. at 14 (citing Tr. 26, 703, 705, 713). Defendant further

asserts that the ALJ relied on the overall record to conclude that “Plaintiff’s mental-health




                                                    12

        Case 1:19-cv-00189-DCK Document 19 Filed 08/10/20 Page 12 of 15
symptoms improved with treatment and regular medication compliance.” Id. at 19 (citing Tr. 27,

730-58).

        Defendant finally notes that the ALJ opined that “Ms. Navey’s form differs significantly

from the claimant’s own reports regarding activities she has been able to engage in.” Id. at 20

(citing Tr. 28). For example, the ALJ noted that “she has done volunteer work in a soup kitchen.

She works four hours a day, five days a week at Venture House.” Id. at 21 (citing Tr. 28). Notably,

Defendant asserts that “the ALJ did not find or indicate that Adventure House was a place of

competitive employment or that Plaintiff’s activity there constitutes competitive employment.” Id.

at 21 (citing Tr. 23).

        The undersigned finds that the NP Navey’s opinion was afforded proper weight. As argued

by Defendant, the ALJ reasonably concluded that NP Navey’s opinion was not consistent with

other opinions, evidence, and Plaintiff’s daily activities noted in the record. As such, the

undersigned is persuaded that the ALJ afforded NP Navey’s opinion proper weight.

C.      Off-Task Limitations

        Finally, Plaintiff argues that “the ALJ’s decision must be vacated because he failed to

explain how he calculated his ‘off task no more than 10% of the workday’ figure in the RFC.”

(Document No. 14, p. 15). In contrast, Plaintiff notes that NP Navey opined that Plaintiff would

be off task 20% of the workday. Id. (citing Tr. 784). Plaintiff asserts “[t]he ALJ’s failure to

explain how this figure was arrived upon was very harmful as the VE testified that if she were off

task more than 10% of the time, she would be disabled from competitive employment.” Id. (citing

Tr. 92); see also Hollard v. Comm’r of Soc. Sec. Admin., 2018 WL 1970745, at *10 (D. Md. Apr.

25, 2018) (noting that “the ALJ, however, failed to explain how her factual findings translate into

a finding that Plaintiff would be off-task less than 15% of the day. An explanation of how that



                                                  13

        Case 1:19-cv-00189-DCK Document 19 Filed 08/10/20 Page 13 of 15
percentage was calculated is significant, as an increase could preclude competitive employment.”)

(internal citation omitted).

       In response, Defendant argues that “substantial evidence supports the ALJ’s time-off-task

limitation.” (Document No. 18, p. 22). Defendant contends that Plaintiff has not satisfied her

burden of proving greater functional limitation. Id. For example, Defendant notes that, while “it

is common ground that Plaintiff had some limitation in her ability to stay on task,” Defendant notes

that Plaintiff had an Associate of Arts degree – “which required a certain ability in attention,

concentration, and persistence to obtain.” Id. at 23 (citing Tr. 18, 51, 310). Defendant cites

evidence that Plaintiff was attentive through various previous therapy sessions and at the hearing.

Id. 22-23 (citing Tr. 701, 703, 705). Defendant further notes that while the ALJ gave “great weight

to the State-agency doctors,” the ALJ did not adopt their assessments in full. Id. (citing Tr. 28).

“[T]he State-agency doctors did not include a time-on-task limitation in addition to normal breaks

whereas the ALJ gave Plaintiff the additional 10 percent of the workday off task.” Id. at 23-24

(citing Tr. 21, 102, 113).

       Defendant concludes that “the ALJ’s time-off-task finding is reasonable, is supported,

deserves deference, and should be affirmed.” (Document No. 18, p. 25). Moreover, Defendant

argues that the ALJ is not required to have a “a precise mathematical formula for translating the

evidence into a specific percentage of time off task.” Id; see also Reed v. Astrue, 2011 WL

3895302, at 13* (N.D. Ill. Aug. 31 2011); Wennersten v. Colvin, 2013 WL 4821474, at *3 (W.D.

Wis. Sept. 10, 2013).

       The undersigned agrees that the ALJ’s time-off-task limitation is reasonable and supported

by evidence in the record. “A claimant has the burden to prove the extent of [her] functional

limitations; it is not the ALJ’s burden to prove a lack of limitations.” Hendrickson v. Berryhill,



                                                  14

        Case 1:19-cv-00189-DCK Document 19 Filed 08/10/20 Page 14 of 15
2018 WL 1431751, at *7 (W.D.N.C. March 22, 2018) (citing Radford v. Colvin, 734 F.3d 288,

291 (4th Cir. 2013)). In this case, Plaintiff did not meet the burden of proving further functional

limitations. As discussed above, NP Navey’s 20 percent time-off-task limitation was only given

little weight. Moreover, the ALJ referenced evidence from the State agency medical consultants

who did not limit Plaintiff to any time-off-task limitations. (Tr. 28) (citing Tr. 113). In sum, the

undersigned is persuaded that the ALJ’s time-off-task finding is reasonable and should be

affirmed. See also Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (stating that where

conflicting evidence allows reasonable minds to differ, the responsibility for making the decision

falls on the ALJ).

                                         IV.     CONCLUSION

       The undersigned finds that there is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion,” and thus substantial evidence supports the

Commissioner’s decision. Richardson v. Perales, 402 U.S. 389, 401 (1971); Johnson v. Barnhart,

434 F.3d 650, 653 (4th Cir. 2005). As such, the undersigned will direct that the Commissioner’s

decision be affirmed.

       IT IS, THEREFORE, ORDERED that: Plaintiff’s “Motion For Summary Judgment”

(Document No. 12) is DENIED; the “Defendant’s Motion For Summary Judgment” (Document

No. 17) is GRANTED; and the Commissioner’s determination is AFFIRMED.

       SO ORDERED.

                                       Signed: August 9, 2020




                                                   15

        Case 1:19-cv-00189-DCK Document 19 Filed 08/10/20 Page 15 of 15
